SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

404.1
KA 13-01600
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

AMANDA M. LANDO, DEFENDANT-APPELLANT.


MITCHELL LAW OFFICE, OSWEGO (RICHARD C. MITCHELL, JR., OF COUNSEL),
FOR DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (AMY L. HALLENBECK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered September 6, 2013. The judgment convicted
defendant, upon her plea of guilty, of grand larceny in the fourth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
upon her plea of guilty of grand larceny in the fourth degree (Penal
Law § 155.30 [1]). We reject defendant’s contention that her waiver
of the right to appeal was invalid. County Court “made clear that the
waiver of the right to appeal was a condition of [the] plea, not a
consequence thereof, and the record reflects that defendant understood
that the waiver of the right to appeal was ‘separate and distinct from
those rights automatically forfeited upon a plea of guilty’ ” (People
v Graham, 77 AD3d 1439, 1439, lv denied 15 NY3d 920, quoting People v
Lopez, 6 NY3d 248, 256). The valid waiver of the right to appeal
encompasses defendant’s further contention that the sentence is unduly
harsh and severe (see People v Rodman, 104 AD3d 1186, 1188, lv denied
22 NY3d 1202; see generally Lopez, 6 NY3d at 255-256).




Entered:    March 20, 2015                         Frances E. Cafarell
                                                   Clerk of the Court